Citation Nr: 0930047	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  05-01 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to August 
1984.  He died in July 2002.  The appellant is his surviving 
spouse.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO) which denied service connection for 
cause of the Veteran's death.  

In a subsequent April 2003 rating decision, the RO confirmed 
the denial of service connection for the Veteran's cause of 
death.  In a September 2003 rating decision, the RO stated 
that service connection for the Veteran's cause of death 
remained denied because evidence submitted was not new and 
material.  The Board notes, in this regard, that the 
appellant has submitted a timely notice of disagreement to 
the January 2003 rating decision which denied service 
connection for cause of the Veteran's death.  A final 
decision on the appellant's claim has not been rendered.  
Thus, the issue of whether new and material evidence has been 
submitted to reopen a previously disallowed claim is not 
before the Board.   

The appellant testified at an April 2007 travel Board 
hearing; the hearing transcript has been associated with the 
claims file.  

The Board remanded the case to the RO for further development 
in January 2008.  Development has been completed and the case 
is once again before the Board for review.

FINDINGS OF FACT

1.  The Veteran died in July 2002.  The certificate of death 
lists the immediate cause of death as a systolic and 
ventricular fibrillation, due to an acute myocardial 
infraction, due to atherosclerotic coronary artery disease.

2.  At the time of his death, the Veteran was not service-
connected for any disabilities.

3.  The medical evidence of record demonstrates that systolic 
and ventricular fibrillation, due to an acute myocardial 
infraction, due to atherosclerotic coronary artery disease 
which resulted in the Veteran's death were not manifest 
during service or within one year of service discharge; 
credible evidence does not show that the post-service 
diagnoses were attributable to service.  Restrictive 
pulmonary disease is shown to have been incurred in service; 
however, it is not shown to have contributed substantially or 
materially to the Veteran's cause of death.    


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.312 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In a September 2002 letter, VA informed the appellant of the 
evidence necessary to substantiate a claim for death 
benefits.  VA informed the appellant of evidence VA would 
reasonably seek to obtain, information and evidence for which 
the appellant was responsible.  VA did not provide the 
appellant with VCAA notice of the type of specific evidence 
necessary to establish a disability rating or effective date. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board notes, in that regard, that disability ratings are not 
applicable to death benefits claims.  There is no indication 
that any notice deficiency reasonably affects the outcome of 
this claim.  Thus, the Board finds that any failure is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board notes further that in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007), the United States Court of Appeals for 
Veterans Claims (Court or CAVC) held that proper VCAA notice 
for dependency and indemnity compensation (DIC) claims must 
also include: (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service- connected claim; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The 
September 2002 VCAA letter did not advise the appellant on 
how to substantiate a DIC claim based on previously service-
connected claims.  However, as the veteran had not 
established service connection for any disability, she is not 
prejudiced by the lack of such notice.  She has had ample 
opportunity to respond/supplement the record, and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.

The Veteran's service treatment records, certificate of 
death, terminal hospital records, VA and private treatment 
records, private medical opinions, statements from the 
appellant in support of her claim, a Board hearing 
transcript, and a VA expert medical opinion have been 
associated with the claims file.  VA has provided the 
appellant with every opportunity to submit evidence and 
arguments in support of her claim, and to respond to VA 
notices.  The appellant and her representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  The record is complete 
and the case is ready for review.


B.  Law and Analysis

Determinations as to whether service connection may be 
granted for a disability that caused or contributed to a 
veteran's death are based on the same statutory and 
regulatory provisions that generally govern determinations of 
service connection.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  Service 
connection may be granted for disease or injury incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131(West 2002); 38 C.F.R. § 3.303 (2008).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  In addition, certain 
chronic diseases such as arteriosclerosis may be presumed to 
have been incurred or aggravated during service if such 
diseases become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 
(2008).

The death of a veteran will be considered to have been due to 
a service-connected disability where the evidence establishes 
that a disability was either the principal or the 
contributory cause of death.  38 C.F.R. § 3.312(a) (2008).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b) (2008).  A contributory cause of death is one 
which contributed substantially or materially to cause death, 
or aided or lent assistance to the production of death.  See 
38 C.F.R. § 3.312(c) (2008).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2008).

A Veteran, who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during such service unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 
38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2008).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2008).  In order to establish qualifying 
"service in Vietnam" a veteran must demonstrate actual duty 
or visitation in the Republic of Vietnam.  See Haas v. Peake, 
525 F.3d 1168, 1186 (Fed. Cir. 2008), cert. denied, 129 S. 
Ct. 1002 (2009).

VA regulations provide that the following diseases shall be 
service connected if the veteran was exposed to an herbicide 
agent during active service, even though there is no record 
of such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne 
or other acneform disease consistent with chloracne, type II 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, certain respiratory cancers, and soft tissue 
sarcoma. 38 C.F.R. § 3.309(e) (2008). The Secretary of VA has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003).  

The Veteran's certificate of death shows that he died in July 
2002, as a result of a systolic and ventricular fibrillation, 
due to an acute myocardial infraction, due to atherosclerotic 
coronary artery disease which had been present for years.  No 
other significant conditions contributing to death were 
noted.  

The Board notes that the Veteran's DD Form 214 and service 
personnel records do not confirm service in the Republic of 
Vietnam during the Vietnam era although service records do 
show that the Veteran was on temporary duty in Thailand in 
1973.  Further, records show the Veteran was stationed in 
Germany, the Philippines, and England in 1964, 1968, 1970, 
respectively.  However, the Board does not need to address 
whether the Veteran was exposed to Agent Orange in Thailand.  
As the Veteran's cause of death is not included in the above-
indicated diseases associated with exposure to an herbicide 
agent, presumptive service connection is not warranted.  
However, even though presumptive service connection is not 
warranted, the appellant is not precluded from establishing 
service connection a diagnosed disability with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 
(Fed. Cir. 1994).  

Service treatment records contain no complaints, diagnoses, 
or treatment for heart problems.  The Veteran was seen for 
chest pressure and chest pain in 1976.  It was noted that the 
Veteran had no history of cardiac troubles nor hypertension 
at that time.  He was diagnosed with a probable 
musculoskeletal problem.  An EKG and chest x-rays were normal 
and he was treated with Tylenol.  The Veteran had July 1976 
follow-up for his musculoskeletal problem.  The Veteran was 
put on physical profile in 1979 for diagnosed restrictive 
lung disease.  He was seen in service for chest pain in 
January 1981, and was diagnosed at that time with mild to 
moderate restrictive pulmonary disease.  The January 1981 
medical report noted that the Veteran's past history was 
negative for any heart disease, hypertension, high 
cholesterol, and diabetes.  The Veteran was a one to two-
pack-a-day smoker for 20 years but stopped one-and-a-half 
months prior.  There was no evidence of coronary disease at 
that time.  The Veteran's January 1984 separation examination 
noted that May 1972 x-rays showed some degree of pulmonary 
fibrosis with a diagnosis of mild to moderate restrictive 
pulmonary disease.      

During a Board hearing, the appellant testified that the 
Veteran had breathing problems and heart problems prior to 
their marriage in 1990.  The appellant reported that she knew 
the Veteran since 1984, and reported that he had problems 
with his breathing during that time.  The appellant also 
reported that the Veteran was diagnosed with heart problems 
in 1979 while he was still on active duty. 

Private treatment records dated from 1994 to 2002 show that 
Dr. B.B. was the Veteran's primary care physician.  Private 
treatment records reflect diagnoses of chronic obstructive 
pulmonary disease (COPD), lymphoma, sigmoid diverticulitis, 
peri-aortic adenopathy, type II diabetes mellitus, 
hypertension, and hyperlipidemia.  The Veteran had an 
abnormal myocardial perfusion imaging study in February 1999 
after he was admitted with chest pain.  A May 2001 carotid 
sonogram shows that the Veteran had 40 percent stenosis 
bilaterally.  He was diagnosed with angina pectoris.  Private 
treatment reports dated from 2000 to 2002 reflect diagnoses 
of stage IV follicular lymphoma with adenopathy; a history of 
lower left quadrant pain and diverticulitis, status post left 
hemicolectomy with resolution of symptoms; moderately severe 
COPD; a history of sleep apnea; and type II diabetes mellitus 
under poor control.   
 
The Veteran's certificate of death shows that he had been 
admitted to the South Georgia Medical Center emergency room 
at the time of his death.  The July 2002 terminal hospital 
report shows that the Veteran complained of chest pain and 
that paramedics were summoned.  The Veteran suffered 
ventricular tachycardia while in the ambulance on the way to 
the hospital and later died while in the emergency room.  At 
the time of the of the Veteran's death, his final diagnoses 
include (1) acute myocardial infarction with secondary 
ventricular tachycardia leading to cardiac arrest and 
eventually death despite cardiopulmonary resuscitation and 
external and internal pacing attempts, (2) underlying 
coronary artery disease, and (3) a history of carcinoma with 
previous successful treatment.    

Dr. B.B., the Veteran's primary care physician, submitted 
several opinions in which he relates several different 
diagnoses to service and to the Veteran's cause of death.  

In an August 2002 letter, Dr. B.B. stated that the Veteran 
suffered from diabetes since 1997 and that the Veteran's July 
2002 heart attack was brought on by his severe diabetic 
condition.  He related the Veteran's diabetes to in-service 
exposure to Agent Orange in Thailand during the Vietnam War.  
In January 2003 Dr. B.B. opined that the Veteran's heart 
attack was brought on by his severe diabetic condition.  In 
an opinion, received on September 2003, Dr. B.B. opined that 
the diabetic condition was the most contributing factor in 
the Veteran's death, but opined that restrictive lung disease 
was also a contributing factor.  In an opinion, received on 
December 2003, Dr. B.B. opined that pulmonary lung disease 
caused damage to the Veteran's heart, resulting in the 
Veteran's death.  In a December 2004 opinion, Dr. B.B. stated 
that the Veteran's multiple medical problems, "[l]ymphoma, 
[d]iabetes mellitus, restrictive obstructive lung disease, 
and [a]cute myocardial infarction", eventually caused the 
Veteran's death and were in his opinion service-connected. 

In a March 2007 opinion, Dr. B.B. indicated that he had 
conducted a review of the Veteran's service medical records 
and VA treatment records.  Dr. B.B. stated that the Veteran 
was treated for restrictive lung disease and a heart 
condition while on active duty.  The Board notes that 
although Dr. B.B. indicated that the Veteran was treated for 
a heart condition in service, this was not shown in service 
treatment records.  Dr. B.B. noted that the Veteran had COPD.  
He stated that this was a normal transition found in patients 
suffering from restrictive lung disease.  He stated that 
restrictive lung disease placed great stress on the heart, 
causing cardiac conditions and worsening the pulmonary 
system.  He stated that in the Veteran's case it caused his 
heart attack and myocardial infarction.  Dr. B.B. concluded, 
therefore, according to the Veteran's medical history, both 
on active duty and after discharge, that it was absolutely 
more likely than not that the Veteran's restrictive lung 
disease progressed into COPD, and this caused the eventual 
stress on his heart causing the myocardial infarction.  Dr. 
B.B. reasoned that it was a medical fact that the stresses of 
lung disease on the heart can cause a heart attack.  

Because of the variable nature of Dr. B.B.'s opinions, and 
because of inconsistencies shown between his opinions and 
findings in the service records, the Board found that the 
opinions were not dispositive in the present case, and 
remanded the case for a medical expert opinion.  

A January 2009 VA medical opinion shows that the claims file 
was reviewed.  The VA examiner noted that there were several 
letters from Dr. B.B. with varying opinions regarding the 
causes and contributors to the Veteran's death.  She also 
noted that Dr. B.B.'s opinions were not accompanied by 
rationale other than to state in the most recent letter that 
restrictive lung disease placed "stress" on the Veteran's 
heart causing cardiac conditions.  However, no explanation of 
the mechanism or medical pathology of this purported 
"stress" or references to the factual record for support 
for this proposition were provided.  Other medical conditions 
noted in the Veteran's medical records included COPD, 
diabetes, hypertension, hyperlipidema, mild carotid stenosis, 
smoking, peripheral neuropathy, lymphoma with no evidence of 
active disease in March 2002, cholelisthiasis, 
diverticulosis, degenerative joint disease, and sleep apnea.  
The VA examiner stated that the Veteran was admitted in 
February 1999 for angina; he had chest x-ray in 1994 for 
interstitial pulmonary disease.  She also noted pulmonary 
function testing results in July 1996.  

The VA examiner reviewed service treatment records.  She 
noted the Veteran's history of bronchitis and pulmonary 
fibrosis in 1972, along with the diagnosis of mild to 
moderate restrictive pulmonary disease.  Pulmonary function 
test results from February 1979, January 1984, and April 1984 
were noted.  A January 1984 EKG was normal.  Other conditions 
at separation were noted.  The examiner stated that service 
treatment records revealed no evidence of coronary artery 
disease or other atherosclerosis including myocardial 
infarction.  

The VA examiner opined that it is at least as likely as not 
that the Veteran had the onset of restrictive lung disease in 
service.  However, she opined that restrictive lung disease 
did not contribute substantially or materially to the 
Veteran's death.  The examiner provided the following 
rationale: Atherosclerotic coronary artery disease is a 
condition characterized by narrowing of the arteries that 
provide blood to the heart muscle.  A heart attack or 
myocardial infraction occurs when there is a total blockage 
of an artery and thus, blood supply to an area of the heart 
muscle is completely cut off.  Risk factors for narrowed 
coronary arteries and myocardial infarction include smoking, 
elevated cholesterol, hypertension, diabetes, abnormal 
obesity, lack of regular physical activity, male gender, and 
family history of coronary disease.  Restrictive lung disease 
is not a known risk factor for or cause of coronary artery 
disease.  Restrictive lung disease is not a known risk factor 
or cause of atherosclerotic coronary artery disease or 
myocardial infarction, to include all of the Veteran's causes 
of death per his death certificate.  Restrictive lung disease 
does not aggravate atherosclerotic coronary artery disease or 
myocardial infarction.  The examiner concluded that the 
Veteran's restrictive lung disease and atherosclerotic heart 
disease were not related.  There was no objective evidence 
that the Veteran's restrictive lung disease caused or 
aggravated the conditions that caused his death.  

The VA examiner also opined that it is less likely as not 
that the Veteran's other conditions that were active in 
service caused or contributed to the cause of the Veteran's 
death.  She provided the following rationale: All of the non-
pulmonary conditions noted on separation examination were 
noted as being resolved with "no complications" or "no 
sequelae."  The examiner stated, as in the case of the 
Veteran's pulmonary condition, none of his other conditions 
listed above were risk factors for, or causes of aggravation 
of atherosclerotic coronary artery disease, myocardial 
infarction, and their sequelae of asystole and ventricular 
fibrillation.  The examiner stated that there was no 
objective evidence that any of these resolved conditions 
aggravated the conditions that caused the Veteran's death. 

The Veteran's private physician, Dr. B.B. has provided 
several opinions stating that the Veteran's cause of death, 
or heart attack, was brought on by his severe diabetic 
condition; restrictive lung disease; or multiple medical 
problems including lymphoma, diabetes mellitus, and 
restrictive obstructive lung disease.  In contrast, a January 
2009 VA examiner found that restrictive lung disease and 
other conditions active in service did not cause or 
contribute to the Veteran's cause of death.  According to 
CAVC, "the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The 
credibility and weight to be attached to these opinions is 
within the province of the Board.  Id.  In this case, the 
Board finds that the January 2009 VA opinion provides the 
most probative evidence of record with respect to the 
etiology of the Veteran's cause of death.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor 
the opinion of one competent medical expert over that of 
another when VA gives an adequate statement of reasons and 
bases).  

The medical evidence reviewed and discussed by the VA 
examiner was factually accurate.  The VA examiner discussed 
clinical findings from service treatment records.  Based on 
all the evidence and on her expertise, the examiner provided 
a fully articulated opinion and provided sound reasoning for 
all of her conclusions.  In contrast, Dr. B.B.'s opinions in 
2002, 2003, 2004, and 2007 opinions were varied.  Opinions 
rendered in 2002, 2003, and 2004 were not based on a review 
of evidence in service treatment records or accurate factual 
background  Further, although Dr. B.B. noted that he had 
reviewed service treatment records in a March 2007 opinion, 
the Board finds it notable that he incorrectly stated that 
the Veteran had a heart condition while on active duty.  
Finally, Dr. B.B. did not provide sufficient reasons, or any 
specific medical bases for his opinions.  He did not discuss 
pertinent clinical findings shown in service treatment 
records.  Thus the Board finds the VA examiner's opinion as 
to the etiology of the Veteran's cause of death more 
probative than that of Dr. B.B.

The Board has also considered the appellant's own statements 
in support of her claim.  Although the appellant reported 
during the April 2007 Board hearing that the Veteran was 
diagnosed with a heart condition in 1979 while he was in-
service, this is not supported by service treatment records.  
Service treatment records show instead, that the Veteran was 
diagnosed with restrictive lung disease in 1979.  Therefore, 
the Board finds that the appellant's testimony with respect 
to in-service incurrence of a heart condition is inconsistent 
with the factual record and thus, not probative.  The Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.  Id.  
The Board further notes that where the determinative issue is 
one of medical causation or diagnosis, as it is in the 
present case, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991). See 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  Therefore, 
the Board finds the appellant's testimony as to the onset of 
the Veteran's cause of death and its etiology is of little 
probative value in this case.  Service connection for the 
Veteran's cause of death is not warranted. 

C. Conclusion

At the time of his death, the Veteran was not service-
connected for any disabilities.  The medical evidence of 
record demonstrates that systolic and ventricular 
fibrillation, due to an acute myocardial infraction, due to 
atherosclerotic coronary artery disease resulted in the 
Veteran's death.  Restrictive pulmonary disease is shown to 
have been incurred in service; however, it is not shown to 
have contributed substantially or materially to the Veteran's 
cause of death.  Therefore, the Board concludes the 
preponderance of the evidence is against finding that the 
Veteran's cause of death is etiologically related to active 
service.  The appeal is accordingly denied.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the appellant's claim.




ORDER

Service connection for the Veteran's cause of death is 
denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


